DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 and 16 recites the limitation "a plurality of spray nozzle assemblies". This limitation is unclear and confusing because is unclear how the previous mention of spray nozzle relates to the plurality of spray nozzle. 
Claim 6 and 17 recites the limitation "a plurality of control valve".  This limitation is unclear and confusing because is unclear how the previous mention of control valve relates to the plurality of control valve. 
Claim 6 and 17 recites the limitation "the spray nozzles".  There is insufficient antecedent basis for this limitation in the claim.







Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9-10, 18, 23, 25-26, 33, 38, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garrett (EP 0657107), hereinafter referred as Garrett, in further view of Garlov et al. (US Pat No. 6,345,509), hereinafter referred to as Garlov.

Regarding claim 1, 13, Garrett teaches (Fig 1) a system for controlling a temperature within an interior volume (interior volume of the trailer, hereinafter referred as IV) of a cargo trailer (see Fig 1), comprising:
a fluid distribution assembly (“vacuum insulated storage tank 14, pipeline 16 and a plurality of spraybars 18”) including:
at least one spray nozzle assembly (e.g. 18) configured to channel a flow of cryogenic cooling fluid (see at least abstract, "A container (10) for the storage of perishable foodstuffs is chilled by means of a liquefied gas") into the interior volume (IV) of the cargo trailer (see Fig 1); and
a monitoring system (24, 26, 30) operatively coupled to the fluid distribution assembly (14, 16, 18) (see Fig 1, specifically the control lines) for controlling a flow of cryogenic fluid (“a liquefied gas”) into the interior volume (IV), the monitoring system (24, 26, 30) comprising:
at least one temperature sensor (26, 30) configured to sense an ambient temperature within the interior volume (26 senses temperature); and 
a processor (22) programmed to
initiate a cooling operation including channeling the flow of cryogenic cooling fluid into the interior volume; establish a desired cooling profile (see at least pg. 2, lns 40-55, “A control system 22 comprising a plurality of heat sensors 24, thermostats 26 and liquid cryogen flow control means 28 is provided to ensure the interior of the container 10 remains within desired temperature limitations” and pg 3, lns 12-14, “Liquid cryogen is drawn from the tank in the conventional manner and directed to spraybars 18 for release as and when desired then from in a liquid state. The control system 22 is set to maintain the interior of the container with a predetermined temperature range”; the examiner notes that a temperature range includes a lower limit and that the controller is therefore program to initiate the cooling operation when the temperature falls down the lower limit in order to maintain the temperature within the temperature range).
determine a flow rate of cryogenic fluid (liquid cryogen flow control means 28) based on the sensed ambient temperature (see at least pg. 2, lns 40-55), and resposively operate the fluid distribution assembly to channel the flow of cryogenic fluid into the interior volume at the determined flow rate (the examiner notes that is implicit that the controller determines the flow rate to ensure the temperature maintains around the desired temperature; see at least pg. 2, lns 40-55);
Garrett does not explicitly teach the limitation of at least one control valve coupled to the spray nozzle assembly for controlling the flow of cryogenic fluid through the spray nozzle assembly; monitor the ambient temperature within the interior volume during operation of the fluid distribution assembly and operate the at least one control valve to adjust the flow rate of cryogenic cooling fluid to reduce a difference between an actual ambient temperature and a desired ambient temperature as a function of the desired cooling profile. 
However, Garlov teaches the limitation of a cargo trailer having a cryo temperature control system comprising a control valve (36) coupled to a spray assembly (30); monitor the ambient temperature within the interior volume during operation of the fluid distribution assembly and operate the at least one control valve to adjust the flow rate of cryogenic cooling fluid to reduce a difference between an actual ambient temperature and a desired ambient temperature as a function of the desired cooling profile (C3-lns 65-68 and C4-lns 20-25, “controller 60 is provided which is connected to the sensors 62 and the valves 36, 41, 48 for controlling the flow of liquid nitrogen selectively to the spray heads” … “The valves 36 are completely or partially closed when the desired interior temperature is reached, as detected by the temperature sensors 62”).
Therefore, at the time the invention was made it would have been obvious for a person of ordinary skill in the art to have modified Garrett and integrated at least one control valve coupled to the spray nozzle assembly for controlling the flow of cryogenic fluid through the spray nozzle assembly; monitor the ambient temperature within the interior volume during operation of the fluid distribution assembly and operate the at least one control valve to adjust the flow rate of cryogenic cooling fluid to reduce a difference between an actual ambient temperature and a desired ambient temperature as a function of the desired cooling profile, as taught by Garlov, in order to prevent excessive heat and placing the transported content in jeopardy (see Garlov C2-lns 1-5).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Regarding claim 2, 14, Garrett, as modified, teaches the system and method of claims 1, 13. Garrett does not explicitly teach the limitation of wherein the desired cooling profile is entered by a user. However, the examiner takes official notice of the fact that user inputting a desired cooling profile into the control system for the user be able to modify the cooling profile falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was made it would have been obvious for a person of ordinary skill in the art to have modified Garrett and integrated wherein the desired cooling profile is entered by a user, for the user be able to modify the cooling profile.

Regarding claim 3, 15, Garrett, as modified, teaches the system and method of claims 1, 13. Garrett further teaches the limitation of wherein the desired cooling profile includes at least one of temperature setpoints (“desired temperature limitations”).

Regarding claim 5, 12, 16, 23, Garrett, as modified, teaches the system and method of claims 1, 13. Garrett further teaches the limitation of wherein the interior volume is divided into a plurality of zones, wherein the fluid distribution assembly includes a plurality of spray nozzle assemblies (see the plurality of nozzles within each spay assembly 18), at least one of the plurality of spray nozzle assemblies being located in each zone (see Fig 1); wherein the established desired cooling profile is configured to control the temperature within each zone (see at least pg. 2, lns 40-55).

Regarding claim 6, 17, Garrett, as modified, teaches the system and method of claims 1, 13. Garrett further teaches the limitation of wherein the fluid distribution assembly comprises:
a cryogenic fluid supply tank (14) coupled to the cargo trailer for storing a volume of cryogenic fluid (see Fig 2); and,
a fluid conduit (16) coupled between the cryogenic fluid supply tank and each one of the spray nozzle assembles for channeling cryogenic fluid from the cryogenic fluid supply tank to the spray nozzles, the fluid distribution assembly includes a plurality of control valve (as modified by Garlov valves 36), each control valve configured to selectively channel cryogenic fluid to a respective one of the spray nozzles (as modified by Garlov valves 36).

Regarding claim 7, 18, Garrett, as modified, teaches the system and method of claims 6, 17. Garrett further teaches the limitation of including a plurality of temperature sensors (see Fig 1, sensors 24), each temperature sensor being located within a respective zone (see Fig 1), wherein the processor is programmed to operate the fluid distribution assembly to selectively channel cryogenic fluid into the each zone of the interior volume as a function of the sensed temperature in the respective zone.

Regarding claim 10-11, 21-22, Garrett, as modified, teaches the system and method of claims 1, 13. Garrett does not explicitly teach the limitation of wherein the desired cooling profile is selected from a plurality of predefined cooling profiles; wherein the system further comprises an external control panel configured to allow a user to select the desired cooling profile from the plurality of predefined cooling profiles. However, the examiner takes official notice of the fact that user selecting a desired cooling profile from a plurality of predefined cooling profiles and using an external control panel for the user to select the cooling profile from, for the user be able to modify the cooling profile falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was made it would have been obvious for a person of ordinary skill in the art to have modified Garrett and integrated wherein the desired cooling profile is selected from a plurality of predefined cooling profiles; wherein the system further comprises an external control panel configured to allow a user to select the desired cooling profile from the plurality of predefined cooling profiles, for the user be able to modify the cooling profile.

Claims 8-9, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garrett, in view of Garlov, as applied above, and in view of Gauthier et al. (US 6062482), hereinafter referred as Gauthier, and in further view of Hinrichsen (US 3905216), hereinafter referred as Hin.

Regarding claim 8-9, 19-20, Garrett, as modified, teaches the system and method of claims 7, 18. Garrett does not explicitly teach the limitation of the processor being programmed to determine a flow rate of cryogenic fluid being channeled into each zone of interior volume as a function of a predefined rate of cooling and the sensed interior temperature, channel the flow of cryogenic fluid into the respective zone at the determined flow rate, determine an actual rate of cooling as a function of the sensed interior temperature monitored over a predefined period of time, and adjust the flow rate of cryogenic fluid being channeled into the respective one to reduce a difference between the actual rate of cooling and the predefined rate of cooling; the controller is programmed to determine the flow rate of cryogenic fluid as a function of one of the sensed interior temperature. 
However, the general concept of setting a flow rate based on a temperature and a predefined cooling rate falls within the realm of common knowledge as obvious mechanical expedient. Gauthier teaches a cooling system capable of setting a target temperature based on a temperature sensor and a predefined cooling rate (see at least C15-lns 50-67, “In some embodiments of the present invention, the target temperature may be calculated with the current return air temperature, a user programmable minimum cooling rate”). Therefore, at the time the invention was made it would have been obvious for a person of ordinary skilled in the art (especially in the art of heat transfer) to determine the flow rate of cryogenic fluid being channeled into the interior volume as a function of a predefined rate of cooling and the sensed interior temperature and incorporate it into the system of Garrett since there are a finite number of identified, predictable potential solutions to determine the flow rate of a fluid for cooling purposes and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Further, the general concept of setting a flow rate based on a difference between a predefined cooling rate and an actual cooling rate falls within the realm of common knowledge as obvious mechanical expedient. Hin teaches a cooling system capable of adjusting the cooling when there is a detection of a difference between the desired cooling rate and the actual cooling rate (see at least C8-lns 38-67, “This same concept of adaptive feedback may be utilized to correct and/or change the rate of cooling from that prescribed by the model. For example, were it observed, by either the operator or by some sensor, that the rate of cooling is in error, it could be changed by adaptive feedback procedures.”). Therefore, at the time the invention was made it would have been obvious for a person of ordinary skilled in the art (especially in the art of heat transfer) to adjust the flow rate of cryogenic fluid being channeled into the interior volume to reduce a difference between the actual rate of cooling and the predefined rate of cooling and incorporate it into the system of Garrett since there are a finite number of identified, predictable potential solutions to bring the temperature to the desired rate and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Furthermore, at the time the invention was made it would have been obvious for a person of ordinary skilled in the art (especially in the art of heat transfer) to determining an actual rate of cooling as a function of the sensed interior temperature monitored over a predefined period of time and incorporate it into the system of Garrett since there are a finite number of identified, predictable potential solutions to calculate the cooling rate (i.e. Newton’s law and as easy as dividing the delta temperature by the delta time) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        07/28/2022